Citation Nr: 1610108	
Decision Date: 03/14/16    Archive Date: 03/22/16

DOCKET NO.  10-01 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran served on active duty from February 2003 to August 2008.

This matter comes before the Board of Veterans' Appeals (the Board) on appeal from a December 2008 rating decision by the Department of Veterans Affairs (VA)  Regional Office (RO) located in Winston Salem, North Carolina.
 
In August 2013, the Veteran and his wife testified at a Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of that hearing is of record.

The issue on appeal was previously before the Board in January 2014 when it was remanded for additional evidentiary development.  

The issue of entitlement to service connection for tinnitus has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).

FINDING OF FACT

Hearing loss for VA purposes has not been present in either ear at any time during the appeal period.  


CONCLUSION OF LAW

The criteria for service connection for bilateral hearing loss disability have not been met.  38 U.S.C.A. § 1110 (West 2015); 38 C.F.R. §§ 3.303, 3.385 (2015).




REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2015), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2015), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a), requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004). The Court further held that VA failed to demonstrate that, "lack of such a pre-AOJ-decision notice was not prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as amended by the Veterans Benefits Act of 2002, Pub. L. No. 107-330, § 401, 116 Stat. 2820, 2832 ) (providing that "[i]n making the determinations under [section 7261(a)], the Court shall . . . take due account of the rule of prejudicial error")." 

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess/Hartman v. Nicholson 19 Vet. App. 473 (2006). 

The record reflects that the originating agency provided the appellant with all notice required under the VCAA by letter mailed in September 2008, prior to the initial adjudication of the claim in December 2008.  

The record also reflects that the Veteran has been afforded appropriate VA examinations.  In addition to examining the Veteran the examiners viewed his pertinent history.  Descriptive evidence was provided sufficient to accurately rate the disorder on appeal.  

The RO has obtained the service treatment records and identified post-service treatment records to the extent possible.  Neither the Veteran nor his representative has identified any outstanding evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.  Therefore, the Board is also satisfied that VA has complied with the duty to assist requirements of the VCAA and the pertinent implementing regulation. 

Accordingly, the Board will address the merits of the Veteran's claim.

Criteria and analysis

In August 2008, the Veteran submitted his original claim of entitlement to service connection for bilateral hearing loss.  He indicated on the application that the disability began in 2008.  

Service connection may be granted for disability due to a disease or injury that was incurred in or aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304.

Impaired hearing will be considered a disability for VA purposes when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.
Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant. 38 U.S.C.A. § 5107; see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Board finds that service connection for bilateral hearing loss is not warranted as the preponderance of the competent evidence of record demonstrates that the Veteran does not have hearing loss for VA purposes at any time during the appeal period.  

At the time of a September 2008 VA audiological examination, the Veteran reported that hearing loss was first brought to his attention as a result of a hearing test which was conducted during active duty in 2008.  His hearing had been stable since that time.  He associated his hearing loss with exposure to mortars, IED's, small arms, artillery and tracked vehicles.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
10
15
25
LEFT
15
15
15
20
30

Speech audiometry revealed speech recognition ability of 96 percent in the right ear and of 100 in the left ear.  The examiner did not diagnose hearing loss indicating that there was no pathology present to render a diagnosis and that the examination revealed the Veteran had no hearing problems.  The Board finds these audiometric results do not document the presence of hearing loss for VA purposes as set out under 38 C.F.R. § 3.385.
In August 2013, the Veteran and his spouse testified before the undersigned that the Veteran experienced difficulty with his hearing acuity.  The problem had remained the same for about five years.  He was exposed to loud noises while serving in Iraq.  He was issued hearing protection but it didn't work.  He testified that he did not have problems with his hearing prior to serving in Iraq.  Post-service he cut lawns with his father and denied exposure to acoustic trauma.  The Board finds that, while the Veteran is competent to report on symptomology he experiences through his senses, he is not competent to quantify the extent of his audiological impairment as this requires specialized testing.  The Veteran and his spouse's testimony does not document the presence of hearing loss for VA purposes.  

Private audiological testing was conducted in September 2013.  Pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
35
20
20
Not reported
35
LEFT
25
20
20
Not reported
35

This private audiological report does not include the results of Maryland CNC speech recognition testing nor does it include audiometric data for the 3000 Hertz frequency.  Based on this missing information, this examination report cannot be used to determine whether the Veteran can be diagnosed as having an impaired hearing disability as defined by VA regulation.  38 C.F.R. § 4.85 requires that an examination for hearing impairment for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  


On VA examination in March 2014, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
10
15
20
LEFT
15
15
25
25
30

Speech audiometry revealed speech recognition ability of 100 percent in both ears.  The examiner diagnosed sensorineural hearing loss in both ears.  The examiner opined that right ear hearing loss was not due to active duty but left ear hearing loss was linked to military noise exposure.  Despite the fact that the VA examiner had linked left ear hearing loss to active duty, service connection must be denied as there is still no competent evidence of the presence of hearing loss for VA purposes.  This most recent VA examination again fails to document sufficient symptomology to warrant a grant of service connection.  

For VA purposes, there is no current hearing loss disability present at any time during the appeal period.  Without a current disability there is no basis for service-connection.  Brammer v. Derwinski, 3 Vet. App. 233 (1992).  There is also insufficient evidence of a hearing loss disability for VA purposes at any point during the claim period or shortly before.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) and Romanowsky v. Shinseki, 26 Vet. App. 289 (2013).  Therefore service connection is not warranted on a direct basis.  Service connection is not warranted for hearing loss on a presumptive basis as there is no competent evidence of record documenting the presence of hearing loss for VA purposes within one year of discharge.  To the extent that the Veteran has alleged the presence of this symptomology, the Board finds it not to be probative.  As set out above, establishing the presence of hearing loss for VA purposes requires specialized testing.  The Veteran is not competent to provide this evidence.  The Veteran has neither provided nor identified any evidence showing that he has sufficient hearing impairment to qualify as a disability.  While the Veteran might believe that he has sufficient hearing impairment to qualify as a disability, his lay opinion is clearly of less probative value than the test results set forth above.  Accordingly, this claim must be denied.  The preponderance of the evidence is against the claim.  


ORDER

Entitlement to service connection for bilateral hearing loss is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


